Name: Commission Directive 83/447/EEC of 18 August 1983 adopting the measures provided for in Article 3 (3) of Directive 76/889/EEC on the approximation of the laws of the Member States relating to radio interference caused by electrical household appliances, portable tools and similar equipment and of Directive 76/890/EEC on the approximation of the laws of the Member States relating to the suppression of radio interference with regard to fluorescent lighting luminaires fitted with starters
 Type: Directive
 Subject Matter: electronics and electrical engineering;  miscellaneous industries;  deterioration of the environment;  European Union law
 Date Published: 1983-09-07

 Avis juridique important|31983L0447Commission Directive 83/447/EEC of 18 August 1983 adopting the measures provided for in Article 3 (3) of Directive 76/889/EEC on the approximation of the laws of the Member States relating to radio interference caused by electrical household appliances, portable tools and similar equipment and of Directive 76/890/EEC on the approximation of the laws of the Member States relating to the suppression of radio interference with regard to fluorescent lighting luminaires fitted with starters Official Journal L 247 , 07/09/1983 P. 0010 - 0010 Spanish special edition: Chapter 13 Volume 14 P. 0161 Portuguese special edition Chapter 13 Volume 14 P. 0161 *****COMMISSION DIRECTIVE of 18 August 1983 adopting the measures provided for in Article 3 (3) of Directive 76/889/EEC on the approximation of the laws of the Member States relating to radio interference caused by electrical household appliances, portable tools and similar equipment and of Directive 76/890/EEC on the approximation of the laws of the Member States relating to the suppression of radio interference with regard to fluorescent lighting luminaires fitted with starters (83/447/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/889/EEC of 4 November 1976 on the approximation of the laws of the Member States relating to radio interference caused by electrical household appliances, portable tools and similar equipment (1), as last amended by the Act of Accession of Greece, and in particular Article 3 (3) thereof, Having regard to Council Directive 76/890/EEC of 4 November 1976 on the approximation of the laws of the Member States relating to the suppression of radio interference with regard to fluorescent lighting luminaires fitted with starters (2), and in particular Article 3 (3) thereof, Whereas, under the first paragraph of Article 3 (3) of the two abovementioned Directives, Member States may, for a period of five and a half years from the date of notification of the Directives, require that conformity of appliances to the requirements of these Directives be attested by marks or certificates issued on behalf of the competent authorities on the basis of prior type testing; Whereas, under the second paragraph of this provision, in the light of experience gained and the results obtained within the Community all appropriate measures shall be taken in accordance with the procedure laid down in Article 8 of Directive 76/889/EEC, within this period of five and a half years; Whereas the experience gained and the results obtained within the Community show that Article 3 (1) and (2) of the two Directives in question provide for an adequate system of control to ensure compliance with Article 2 of these Directives and that no additional control measures need to be provided for; Whereas on 4 May 1982 the Commission transmitted to the Committee set up pursuant to Article 7 of Directive 76/889/EEC a draft of the measures to be adopted; whereas, in the absence of an opinion from this Committee and in accordance with Article 8 (3) (b) of that Directive, the Commission transmitted to the Council on 16 May 1983 a proposal concerning the measures to be adopted; Whereas the Council has not taken a decision within three months of the matter being submitted to it; whereas, pursuant to Article 8 (3) (c) of Directive 76/889/EEC, the proposed measures shall then be adopted by the Commission, HAS ADOPTED THIS DIRECTIVE: Article 1 Member States which availed themselves of the option provided for in Article 3 (3) of Council Directive 76/889/EEC and in Article 3 (3) of Council Directive 76/890/EEC shall repeal the measures taken by virtue of this option within two months following the notification of this Directive. They shall forthwith inform the Commission of this effect. Article 2 This Directive is addressed to the Member States. Done at Brussels, 18 August 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 336, 4. 12. 1976, p. 1. (2) OJ No L 336, 4. 12. 1976, p. 22.